Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 12, 2016

                                      No. 04-15-00644-CV

               Bret RADCLIFFE, Robert Radcliffe, and Mamba Minerals, LLC,
                                      Appellants

                                                v.

                                 TIDAL PETROLEUM, INC.,
                                         Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-07-00176-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice


       On June 27, 2016, appellee Tidal Petroleum, Inc. timely filed a motion for rehearing. See
TEX. R. APP. P. 49.1. The court requests that Appellants file a response. See id. R. 49.2.
       If Appellants choose to file a response, Appellants must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court